14‐4236‐bk 
     In re: Richard H. Friedberg 
     Giannina Pradella et al. v. Melissa Zelen Neier, Chapter 7 Trustee 
      
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL.     
                                                                                       
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 9th day of October, two thousand fifteen. 
 4    
 5          PRESENT:  ROBERT D. SACK,   
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          IN RE: RICHARD H. FRIEDBERG 
11          GIANNINA PRADELLA and MILAN OLICH, 
12           
13                                           Plaintiffs‐Appellants, 
14                                    
15                                   v.                                                   No. 14‐4236‐bk 
16                                                                                     
17          MELISSA ZELEN NEIER, CHAPTER 7 TRUSTEE,   
18           
19                                           Defendant‐Appellee. 
20          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21           


                                                          1
 1         FOR PLAINTIFFS‐APPELLANTS:               Thomas R. Langan and William J. 
 2                                                  Florence, Jr., Dempsey & Langan, 
 3                                                  Peekskill, NY       
 4                           
 5         FOR DEFENDANT‐APPELLEE:                  Melissa Zelen Neier, Ivey, Barnum & 
 6                                                  O’Mara, LLC, Greenwich, CT 
 7          
 8         Appeal from a judgment of the United States District Court for the District 

 9   of Connecticut (Alfred V. Covello, Judge). 

10         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

11   AND DECREED that the judgment of the District Court is AFFIRMED. 

12         Plaintiffs‐Appellants Giannina Pradella and Milan Olich challenge a 

13   judgment of the District Court (Covello, J.) affirming the approval by the 

14   Bankruptcy Court (Alan H. W. Shiff, U.S.B.J.) of a settlement of all claims against 

15   debtor Richard H. Friedberg’s bankruptcy estate.    We review the Bankruptcy 

16   Court’s legal conclusions de novo and its factual findings for clear error.    In re N. 

17   New England Tel. Operations LLC, 795 F.3d 343, 346 (2d Cir. 2015).    We assume 

18   the parties’ familiarity with the facts and record of the prior proceedings, to which 

19   we refer only as necessary to explain our decision to affirm. 

20         On appeal, the plaintiffs first argue that the South Carolina court that 

21   issued a deficiency judgment against Monteverde LLC and North‐South 

22   Development Corporation – two entities wholly owned by the debtor – had 

                                                2
 1   exclusive jurisdiction to determine the plaintiffs’ right to recover against 

 2   Monteverde and North‐South under the terms of the secured note and mortgage 

 3   between the parties.    This argument, however, is foreclosed by the plaintiffs’ 

 4   conduct.    When the plaintiffs filed a proof of claim with the Bankruptcy Court in 

 5   2009, they “invoke[d] the special rules of bankruptcy concerning objections to the 

 6   claim, estimation of the claim for allowance purposes, and the rights of the 

 7   claimant to vote on the proposed distribution.”    In re S.G. Phillips Constructors, 

 8   Inc., 45 F.3d 702, 706 (2d Cir. 1995) (quotation marks omitted).    Because “a 

 9   creditor who files such a claim subjects itself to the bankruptcy court’s equitable 

10   jurisdiction in proceedings affecting that claim,” In re CBI Holding Co., 529 F.3d 

11   432, 466 (2d Cir. 2008), the plaintiffs “subjected [themselves] to all the 

12   consequences that attach to an appearance,” In re Porges, 44 F.3d 159, 165 (2d Cir. 

13   1995) (quotation marks omitted), including the eventual extinguishment of their 

14   claims by the Bankruptcy Court.     

15         We also reject the plaintiffs’ second argument that the deficiency judgment 

16   issued by the South Carolina court was entitled to full faith and credit in the 

17   Bankruptcy Court.    The Bankruptcy Court determined that exceptions to South 

18   Carolina’s application of the issue preclusion doctrine barred the judgment from 

                                                3
 1   having preclusive effect in the action before the Bankruptcy Court.    This 

 2   determination was correct for two reasons.     

 3         First, the Bankruptcy Court found that the plaintiffs had deceived the South 

 4   Carolina court by failing to disclose the restriction in the Bankruptcy Court’s 

 5   lift‐stay order on their rights to enforce any deficiency judgment.    Under South 

 6   Carolina law, “even if all the elements for collateral estoppel are met, when 

 7   unfairness or injustice results or public policy requires it, courts may refuse to 

 8   apply it.”    Crosby v. Prysmian Commc’ns Cables & Sys. USA, LLC, 397 S.C. 101, 

 9   109 n.5 (Ct. App. 2012) (quotation marks omitted); see also Widenhouse v. 

10   Colson, 405 S.C. 55, 59 n.2 (2013) (noting that “a judgment . . . produced through 

11   fraud or collusion” should not be afforded full faith and credit).    The Bankruptcy 

12   Court’s finding was not clear error.    Second, the record supports the conclusion 

13   that Appellee Melissa Zelen Neier, the trustee, did not have an incentive to fully 

14   and fairly litigate the plaintiffs’ entitlement to a deficiency judgment against 

15   Monteverde under the terms of the mortgage and note, given the terms of the 

16   lift‐stay order and the Bankruptcy Court’s apparent understanding of the same.   

17   See State v. Bacote, 331 S.C. 328, 332 (1998) (noting that issue preclusion may not 

18   bar relitigation of an issue if “as a result of the conduct of the adversary or other 

                                               4
1   special circumstances,” the party opposing preclusion “did not have an adequate 

2   opportunity or incentive to obtain a full and fair adjudication in the initial action” 

3   (quotation marks omitted)). 

4         We have considered all of the plaintiffs’ remaining arguments and 

5   conclude that they are without merit.    For the foregoing reasons, the judgment of 

6   the District Court is AFFIRMED. 

7                                          FOR THE COURT: 
8                                          Catherine O=Hagan Wolfe, Clerk of Court 




                                              5